FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                         June 28, 2012

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
CRYSTAL G. FARRILL,

             Plaintiff-Appellant,

v.                                                         No. 11-7075
                                                 (D.C. No. 6:10-CV-00167-KEW)
MICHAEL J. ASTRUE, Commissioner                            (E.D. Okla.)
of Social Security Administration,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before HARTZ, ANDERSON, and O’BRIEN, Circuit Judges.



      Crystal G. Farrill appeals the denial of her application for supplemental

security income benefits. Exercising jurisdiction under 28 U.S.C. § 1291 and

42 U.S.C. § 405(g), we reverse and remand with instructions to the district court to

remand this matter to the Commissioner for further proceedings.



*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      An administrative law judge (ALJ) found that Ms. Farrill suffers from

degenerative disc disease of the lumbar spine, degenerative joint disease of the

shoulder, and obesity. The ALJ recognized that Ms. Farrill also suffers from

depression, but he determined that her depression was non-severe because it imposed,

at most, only mild limitations. At step four of the familiar five-step process, the ALJ

assessed Ms. Farrill with the residual functional capacity (RFC) to perform light

work, with some restrictions on stooping, and concluded that she could perform her

past relevant work as a waitress and a housekeeper. The Appeals Council denied

review and the district court affirmed.

      “We review the Commissioner’s decision to determine whether his factual

findings are supported by substantial evidence in the record viewed as a whole and

whether he applied the correct legal standards.” Frantz v. Astrue, 509 F.3d 1299,

1300 (10th Cir. 2007) (brackets and internal quotation marks omitted). We conclude

that of the various arguments Ms. Farrill presents before this court, the only

meritorious issues concern the ALJ’s compliance with Winfrey v. Chater, 92 F.3d

1017 (10th Cir. 1996).

      In Winfrey, this court set forth a three-part framework for establishing whether

a claimant can return to her past relevant work. First, the ALJ must evaluate the

claimant’s physical and mental RFC. Id. at 1023. In doing so, the ALJ must

“consider the limiting effects of all [the claimant’s] impairment(s), even those that

are not severe.” 20 C.F.R. § 416.945(e); see also Salazar v. Barnhart, 468 F.3d 615,


                                          -2-
621 (10th Cir. 2006) (“[A]n ALJ is required to consider all of the claimant’s

medically determinable impairments, singly and in combination; the statute and

regulations require nothing less” and a failure to do so “is reversible error”). Second,

“the ALJ must make findings regarding the physical and mental demands of the

claimant’s past relevant work.” Winfrey, 92 F.3d at 1024. As Winfrey noted,

      [w]hen the claimant has a mental impairment, care must be taken to
      obtain a precise description of the particular job duties which are likely
      to produce tension and anxiety, e.g., speed, precision, complexity of
      tasks, independent judgments, working with other people, etc., in order
      to determine if the claimant’s mental impairment is compatible with the
      performance of such work.

Id. (internal quotation marks omitted). Finally, the ALJ must compare the claimant’s

RFC to the demands of the past relevant work to determine whether the claimant can

still perform such work. See id. at 1023, 1024-25. “At each of these phases, the ALJ

must make specific findings.” Id. at 1023.

       At step two of the five-step process, the ALJ found that Ms. Farrill’s

depression was a medically determinable impairment resulting in mild limitations in

certain areas of functioning. After noting that the analysis of mental limitations for

steps two and three differs from the analysis for steps four and five, and that the latter

steps require “a more detailed assessment,” the ALJ then asserted that “the following

residual functional capacity assessment reflects the degree of [mental] limitation the

undersigned has found.” Aplt. App., Vol. 2 at 13. But the RFC did not include any

mental limitations, and the ALJ never explained why he chose not to include any

mental limitations in the RFC, despite his previous assessment of mild limitations.

                                          -3-
      Further, although the ALJ stated he was comparing Ms. Farrill’s RFC with

both the physical and the mental demands of her waitress and housekeeping jobs,

“the ALJ made no inquiry into, or any findings specifying, the mental demands of

plaintiff’s past relevant work, either as plaintiff actually performed the work or as it

is customarily performed in the national economy.” Winfrey, 92 F.3d at 1024. Our

review of the record does not reveal any evidence regarding the mental demands of

Ms. Farrill’s past relevant work. “Having failed to complete phase two

appropriately, the ALJ was unable to make the necessary findings at phase three

about plaintiff’s ability to meet the mental demands of [her] past relevant work

despite [her] mental impairment[].” Id. at 1024-25.

      For these reasons, we cannot sustain the Commissioner’s decision that

Ms. Farrill can perform her past relevant work. The judgment of the district court is

vacated, and the case is remanded with directions to remand to the agency for further

proceedings consistent with this order and judgment.


                                                Entered for the Court


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -4-